       Case 5:20-cv-03085-SAC Document 6 Filed 05/11/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


ANTONIO ALEXANDER MCGEE,

                      Plaintiff,

vs.                                        Case No. 20-3085-SAC


CORIZON, et al.,

                      Defendants.


                               O R D E R

      Plaintiff, pro se, has filed this action alleging a violation

of his constitutional rights in relation to his medical care as an

inmate in the Kansas prison system.       He brings this case pursuant

to 42 U.S.C. § 1983. This case is before the court for the purposes

of screening pursuant to 28 U.S.C. § 1915A.

I. Screening standards

      Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee

to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.                A court

liberally construes a pro se complaint and applies “less stringent

standards than formal pleadings drafted by lawyers.”          Erickson v.

Pardus, 551 U.S. 89, 94 (2007).         But, a pro se litigant is not

relieved from following the same rules of procedure as any other

litigant. See Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).

                                    1
       Case 5:20-cv-03085-SAC Document 6 Filed 05/11/20 Page 2 of 6




Conclusory allegations without supporting facts “are insufficient

to state a claim upon which relief can be based.”          Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).        The court “will not supply

additional   factual   allegations      to   round   out     a   plaintiff’s

complaint or construct a legal theory on plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether   the   complaint   contains     “sufficient       factual     matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).               The court

accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.                United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).               The court

may also consider the exhibits attached to the complaint.                  Id.

The court, however, is not required to accept legal conclusions

alleged in the complaint as true. Iqbal, 556 U.S. at 678. “Thus,

mere ‘labels and conclusions' and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice” to state a claim.

Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).

     A viable § 1983 claim must establish that each defendant

caused a violation of plaintiff’s constitutional rights.                Walker

                                    2
       Case 5:20-cv-03085-SAC Document 6 Filed 05/11/20 Page 3 of 6




v. Mohiuddin, 947 F.3d 1244, 1249 (10th Cir. 2020)(quoting Pahls

v. Thomas, 718 F.3d 1210, 1228 (10th Cir. 2013)).

     Plaintiffs must do more than show that their rights were
     violated or that defendants, as a collective and
     undifferentiated whole, were responsible for those
     violations. They must identify specific actions taken
     by particular defendants, or specific policies over
     which particular defendants possessed supervisory
     responsibility…

Id. at 1249-50 (quoting Pahls); see also, Robbins v. State of

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)(“a complaint must

make clear exactly who is alleged to have done what to whom”).

II. Plaintiff’s complaint

     Plaintiff’s complaint (Doc. No. 3) states that he asked for

an x-ray around the start of December 2019 and that he received

one on March 4, 2020.    It appears from Doc. No. 1-1 that plaintiff

disagreed with the interpretation of the x-ray and asked for a

second opinion which was denied.        Plaintiff alleges that there was

a misdiagnosis or misinterpretation of the x-ray.        Plaintiff names

Corizon, the Kansas Department of Corrections, D. Lundry (a medical

administrator), and an unknown doctor as defendants.

III. Screening

     Plaintiff’s complaint fails to state a plausible claim of a

violation under § 1983. “To state a claim under § 1983, a plaintiff

must allege the violation of a right secured by the Constitution

and laws of the United States, and must show that the alleged




                                    3
         Case 5:20-cv-03085-SAC Document 6 Filed 05/11/20 Page 4 of 6




deprivation was committed by a person acting under color of state

law.”    West v. Atkins, 487 U.S. 42, 48 (1988).

        Plaintiff is apparently claiming a violation of the Eighth

Amendment of the Constitution.1            Prison officials violate the

Eighth Amendment if their “deliberate indifference to serious

medical needs of prisoners constitutes the unnecessary and wanton

infliction of pain.”       Estelle v. Gamble, 429 U.S. 97, 104 (1976).

This can result from intentionally denying or delaying access to

medical care.       Id. at 104-05.        But, proof of inadvertence or

negligence is not sufficient to establish a valid claim.                Id. at

105-06.    Plaintiff must show the defendants knew plaintiff “faced

a substantial risk of harm and disregarded that risk ‘by failing

to take reasonable measures to abate it.’”             Hunt v. Uphoff, 199

F.3d 1220, 1224 (10th Cir. 1999)(quoting Farmer, 511 U.S. at 847).

A disagreement between an inmate and medical personnel over the

course of treatment does not give rise to a deliberate indifference

claim.      Arriaga   v.   Roberts,    2020   WL   2037218   *1   (10th   Cir.

4/28/2020)(disagreement over medication); Morris v. Fallin, 798

Fed.Appx. 261, 270 (10th Cir. 2020)(disagreement over need for foam

wedge or mattress); Dawson v. Archambeau, 763 Fed.Appx. 667, 672


1 Plaintiff does not mention the Eighth Amendment in his complaint, but there
is no other constitutional provision that would possibly apply to plaintiff’s
allegations. Plaintiff does mention malpractice. But that is a state law claim
which this court shall not consider under the allegations made here. Medical
malpractice in the form of negligence alone does not state an Eighth Amendment
violation. See Burke v. Regalado, 935 F.3d 960, 992 (10th Cir. 2019); Mata v.
Saiz, 427 F.3d 745, 751 (10th Cir. 2005); Perkins v. Kansas Dept. of Corr., 165
F.3d 803, 811 (10th Cir. 1999).

                                      4
       Case 5:20-cv-03085-SAC Document 6 Filed 05/11/20 Page 5 of 6




(10th Cir. 2019)(disagreement over hepatitis C treatment); Rascon

v. Douglas, 718 Fed.Appx. 587, 591 (10th Cir. 2017)(disagreement

over pain medication); Gee v. Pacheco, 627 F.3d 1178, 1192 (10th

Cir. 2010)(same); see also Estelle, 429 U.S. at 107 (“[T]he

question whether an x-ray or additional diagnostic techniques or

forms of treatment is indicated is a classic example of a matter

for medical judgment.     A medical decision not to order an x-ray,

or   like    measures,   does     not       represent       cruel   and   unusual

punishment.”); Self v. Crum, 439 F.3d 1227, 1234 (10th Cir. 2006)(“a

misdiagnosis, even if rising to the level of medical malpractice,”

is insufficient to demonstrate an Eighth Amendment claim); Mata,

427 F.3d at 751 (“the medical judgment of the physician, even if

grossly negligent, is not subject to second-guessing in the guise

of an Eighth Amendment claim”).             On the basis of this authority,

the court finds that plaintiff has not stated a plausible claim

under § 1983.

     In addition, plaintiff’s claims against the Kansas Department

of Corrections and Corizon are deficient for other reasons.                  The

Kansas Department of Corrections, as a state agency, is immune

from being sued under § 1983.                Franklin v. Kansas Dept. of

Corrections,    160   Fed.Appx.    730,       734   (10th    Cir.   12/23/2005);

Blaurock v. Kansas Dept. of Corrections, 2011 WL 4001081 *2 (D.Kan.

9/8/2011).    Also, to state a claim against Corizon, plaintiff must

identify an official policy or custom that led to a constitutional

                                        5
       Case 5:20-cv-03085-SAC Document 6 Filed 05/11/20 Page 6 of 6




violation.   Wabuyabo v. Correct Care Sols., 723 F. App'x 642, 643

(10th Cir. 2018).    Plaintiff has failed to allege such facts.

IV. Conclusion

     Plaintiff’s motion for leave to proceed in forma pauperis

(Doc. No. 4) is granted.       The court believes that the complaint

fails to state a federal claim for relief.       The court shall direct

that plaintiff by June 8, 2020 show cause why plaintiff’s federal

claims should not be dismissed as explained in this order.            In the

alternative, plaintiff may file an amended complaint by June 8,

2020 which corrects the deficiencies discussed herein.         An amended

complaint supersedes the original complaint and must contain all

of the claims upon which plaintiff wishes to proceed.          An amended

complaint should not refer back to the original complaint.

     IT IS SO ORDERED.

     Dated this 11th day of May, 2020, at Topeka, Kansas.



                         s/Sam A. Crow ___________________________
                         Sam A. Crow, U.S. District Senior Judge




                                    6
